         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 1 of 24

                                      REDACTED VERSION
 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
 7
     FITZPATRICK CELLA HARPER & SCINTO
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION
19
                                                          Case No. 4:18-cv-01885-HSG
20
                                                           DECLARATION OF SEAN M.
21                                                         MCCARTHY IN SUPPORT OF
                                                           PHILIPS’ MOTION FOR LEAVE TO
22   In Re Koninklijke Philips Patent Litigation           AMEND ITS INFRINGEMENT
                                                           CONTENTIONS
23

24

25

26

27                                                         JURY TRIAL DEMANDED
28



                                      MCCARTHY DECLARATION
                                     CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 2 of 24


 1                              DECLARATION OF SEAN M. MCCARTHY

 2          I, Sean M. McCarthy, declare as follows:

 3          1.      I am an associate at Fitzpatrick, Cella, Harper & Scinto (“Fitzpatrick”) and an attorney

 4   representing Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) in

 5   the above-captioned matter. I submit this declaration in support of Philips’ Motion for Leave to Amend

 6   Its Infringement Contentions. I have personal knowledge of the facts set forth herein.

 7          2.      On June 17, 2016, Philips served on the HTC Defendants (hereinafter, “HTC”)

 8   “Plaintiffs’ Identification of the HTC Defendants’ Accused Products” (hereinafter, “Initial Identification

 9   of Accused Products”). A true and correct highlighted copy of this document is attached as Exhibit 1.

10          3.      The Initial Identification of Accused Products identified the functionality accused of

11   infringing the patents-in-suit, as well as a non-limiting list of products for which Philips was aware when

12   it compiled the specific lists. For example, with respect to the ’913 patent, the accused products were

13   defined as:

14                  The accused products for U.S. Patent No. RE 44,913 are HTC smartphones
                    and tablet computers that include the ’913 Accused Functionality or similar
15
                    functionality (e.g., by being pre-loaded with the Android Operating System)
16                  including, without limitation, the following:

17                  [list of expressly identified devices and links to HTC’s United States website]

18   Exhibit 1, at 2-4.
19          4.      On August 26, 2016, Philips served on HTC “Plaintiffs’ First Amended Identification of

20   the HTC Defendants’ Accused Products” (hereinafter, “First Amended Identification of Accused

21   Products”). A true and correct highlighted copy of this document is attached as Exhibit 2.

22          5.      The First Amended Identification of Accused Products identified the functionality

23   accused of infringing the patents-in-suit, as well as a non-limiting list of products for which Philips was

24   aware when it compiled the specific lists. This identification specifically identified the version of the

25   Android operating system accused of infringement corresponding to the accused functionality. For

26   example, with respect to the ’913 patent, the accused products were defined as:

27                  The accused products for U.S. Patent No. RE 44,913 are HTC products that
                    include the functionality described in Appendix A of Plaintiffs’ Initial
28


                                                         1
                                        MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 3 of 24

                    Infringement Contentions against the HTC Defendants, served on Defendants
 1
                    on August 26, 2016, or functionality similar thereto (e.g., by being pre-loaded
 2                  with the Android Operating System version 2.1 or higher), including without
                    limitation, the following:
 3
                    [list of expressly identified devices]
 4
     Exhibit 2, at 2-4.
 5
            6.      On August 26, 2016, Philips also served on HTC “Plaintiffs’ Initial Infringement
 6
     Contentions against the HTC Defendants” (hereinafter, “Initial Infringement Contentions”). A true and
 7
     correct highlighted copy of excerpts of this document—in particular, the cover sheet, the ’913 patent
 8
     claim charts, and the technical appendix of expressly identified products—is attached as HIGHLY
 9
     CONFIDENTIAL Exhibit 3 (filed under seal).
10
            7.      The Initial Infringement Contentions provided charts for the Android Open Source
11
     Project versions 2.1, 4.0, 5.0, and 6.0, and explained why each operating system infringed certain of the
12
     patents-in-suit. The technical appendix expressly identified the devices of which Philips was aware as
13
     well as the operating systems Philips believed to be preloaded on each of those devices.
14
            8.      On October 19, 2016, Philips served on HTC “Plaintiffs’ First Set of Interrogatories to the
15
     HTC Defendants.” A true and correct highlighted copy of this document is attached as Exhibit 4.
16
            9.      Philips’s Interrogatory No. 1 to HTC requested, inter alia, that HTC identify each product
17
     ever sold in the United States ever preloaded with Android 2.1 or higher. In particular, it requested:
18
                    Identify all Relevant Products [defined to include all products preloaded with
19                  Android 2.1 or higher], and for such Relevant Product, indicate: the date that
                    Relevant Product was first offered for sale in the United States, and if no
20
                    longer offered for sale in the United States, the last date on which that
21                  Relevant Product was offered for sale; each designation ever known or used
                    by You in connection with that Relevant Product (e.g., by model number,
22                  sub-model number, part number, trade name, catalog number, SKU, code
                    name, internal project name, etc.); each Operating System version ever pre-
23                  loaded on or offered as an update or upgrade to that Relevant Product, as well
24
                    as the date each such Operating System version became available for that
                    Relevant Product …
25
     Exhibit 4, at 3-7; 15.
26
            10.     On November 21, 2016, HTC served on Philips “Defendants HTC Corp. and HTC
27
     America, Inc.’s Answers to Plaintiffs’ First Set of Interrogatories to the HTC Defendants.” A true and
28


                                                         2
                                       MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 4 of 24


 1   correct highlighted copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 5 (filed

 2   under seal).

 3          11.     In its General Objections, HTC objected to the term “Relevant Products.” In particular,

 4   HTC objected with the following:

 5                  HTC objects to Plaintiffs’ definition of the terms “Relevant Products” and to
                    any Request incorporating this term, to the extent that it is unduly broad and
 6
                    purports to impose burdens or requirements upon HTC that exceed or differ
 7                  from those permitted by Federal Rule of Civil Procedure 26 and Court’s
                    Default Standard for Discovery, Including Discovery of Electronically Stored
 8                  Information (“ESI”), as stipulated by the parties and ordered by the Court on
                    October 7, 2016 (D.I. 54), particularly insofar as the definitions purport to
 9
                    require the production of documents or testimony about products irrelevant to
10                  this action.

11   HIGHLY CONFIDENTIAL Exhibit 5, at 5 (filed under seal).

12          12.     In response to Interrogatory No. 1, HTC specifically objected based in part on the

13   definition of “Relevant Product”:

14                  In addition to the foregoing General Objections, HTC objects to this
                    interrogatory as compound, to the extent that it comprises discrete subparts
15
                    resulting in multiple separate interrogatories, especially in view of Plaintiffs’
16                  expansive definition of “Relevant Product.” The compound nature of this
                    interrogatory renders it vague, ambiguous, unduly broad and burdensome,
17                  and imposes an inappropriate burden on HTC to determine what question
                    Plaintiffs are asking. HTC is willing to confer regarding these issues and a
18                  supplemental response.
19
     HIGHLY CONFIDENTIAL Exhibit 5, at 8-10 (emphasis added) (filed under seal).
20          13.     HTC did not specifically identify either in its General Objections or its specific objections
21   to Interrogatory No. 1 that it was limiting its response to only those products expressly listed by model
22   name in Plaintiffs’ Initial Identification of Accused Products. In addition, HTC specifically said that it
23   was “willing to confer regarding these issues and a supplemental response,” which the parties have
24   continued to do throughout this litigation.
25          14.     HTC responded to Interrogatory No. 1 pursuant to Fed. R. Civ. P. 33(d) by identifying
26   alleged business records produced at HTC-PHIL-000001 to HTC-PHIL-018152—i.e., over 18,000
27   contiguous pages of documents.
28


                                                         3
                                         MCCARTHY DECLARATION
                                         CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 5 of 24


 1          15.       On December 9, 2016, Philips served on HTC “Plaintiffs’ First Amended Infringement

 2   Contentions against the HTC Defendants” (hereinafter, “First Amended Infringement Contentions”). A

 3   true and correct highlighted copy of excerpts of this document—in particular, the cover sheet, the ’913

 4   patent claim charts, and the technical appendix of expressly identified products—are attached as

 5   HIGHLY CONFIDENTIAL Exhibit 6 (filed under seal).

 6          16.       On January 9, 2017, Philips served on HTC “Plaintiffs’ Second Amended Identification

 7   of the HTC Defendants’ Accused Products.” A true and correct copy of this document is attached as

 8   Exhibit 7.

 9          17.       On March 28, 2017, the parties submitted a joint discovery letter to apprise the Delaware

10   Court of certain disputed issues. A true and correct highlighted copy of this document is attached as

11   Exhibit 8.

12          18.       In particular, three of the four issues identified in the joint letter were as follows:

13                   Whether Defendants should be required to provide substantive responses to Philips’
                      Interrogatory Nos. 1, 2, and 5 (which relate to information concerning the accused
14
                      products such as specifications and sales data), and 4 and 6 (which relate to non-
15                    infringement issues) by a date certain;

16                   With respect to Philips’ First Set of Requests for the Production of
                      Documents and Things, whether certain Defendants should be required to
17                    begin making rolling productions by a date certain, and whether all
18
                      Defendants shall be (i) required to produce source code for all accused
                      products; or (ii) precluded from relying at trial on any argument that a
19                    product advertised as complying with or including a particular operating
                      system is materially different from the corresponding publicly available
20                    version of that operating system.
21
                     Whether Defendants should be required to provide discovery on products that are not
22                    separately identified by model number in Philips’ second amended identification of
                      accused products, but which run an operating system that Philips has accused of
23                    infringement in its infringement contentions.

24
     Exhibit 8 (emphasis added).
25
            19.       Attached as HIGHLY CONFIDENTIAL Exhibit 9 is a true and correct copy of a
26
     transcript of a Teleconference held with Judge Sleet (U.S. District Court for the District of Delaware) on
27
     March 30, 2017 at 2:00pm (filed under seal).
28


                                                           4
                                         MCCARTHY DECLARATION
                                         CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 6 of 24


 1          20.    One issue addressed during the March 30, 2017 teleconference was Defendants’

 2   responses to Interrogatory Nos. 1, 2, and 5. Judge Sleet directed the parties to continue to confer

 3   regarding any disputes. The relevant portion is excerpted below:

 4                 THE COURT: Let’s move on to the next issue.
 5
                   MR. [SHARRET, COUNSEL FOR PHILIPS]: Your Honor, this is
 6                 Jonathan [Sharret] for plaintiff Philips. I will be addressing the first part of
                   this issue with respect to Interrogatories 1, 2, and 5.
 7
                   Your Honor, plaintiff served interrogatories back in 2016. With rare
 8                 exception, from all of the defendants, we have yet to receive a substantive
                   responses with respect to Interrogatories 1, 2 and 4. I am happy to get into
 9
                   the differences between defendants --
10
                   THE COURT: I am not happy to hear from you about the differences
11                 between defendants.

12                 What I am interested in knowing, from what I am presuming, am going to
                   assume that in the main I have got experienced lawyers on the line on both
13
                   sides, and having said that, it’s difficult for me, I am scratching my head, as
14                 to why I am having to deal with this issue as well.

15                 …

16                 MR. SHARRET: The issue at hand, Your Honor, is that the defendants have
                   answered every non-contention interrogatory through 33(d) either without
17                 reference to any documents whatsoever or with respect to their entire
18
                   production to date.

19                 THE COURT: Then my question is addressed to the defendants who have
                   done that.
20
                   MR. SMITH [COUNSEL FOR DEFENDANTS]: Your Honor, when we
21                 called to set up this conference, we had one issue, it was the first issue, Your
                   Honor has now disposed of that. We were surprised to learn about these
22
                   other issues.
23
                   As we told the plaintiffs before we submitted our agenda letter, we did not
24                 think that we had exhausted the meet-and-confer process on this or that
                   they were ripe for consideration.
25
                   We are certainly prepared to address all these issues defendant by defendant,
26
                   or, to the extent there are common issues, we are happy to address them.
27
                   But we will take Your Honor’s lead as to whether it is a good use of Your
28                 Honor’s time today to do that or we would be better served to repair to our

                                                        5
                                      MCCARTHY DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 7 of 24

                    normal meet-and-confer process and work through these issues in hopes of
 1                  not burdening the Court.
 2
                    THE COURT: I am going to take you up on that offer, Mr. Smith, and
 3                  have the parties repair to your various offices, have an additional meet-
                    and-confer on the remaining issues, for those that can’t be resolved, get on
 4                  planes, trains and automobiles and come to Wilmington and we will talk
                    about them.
 5

 6   See HIGHLY CONFIDENTIAL Exhibit 9 at 12:13-14:10 (emphasis added) (filed under seal).
 7          21.     On June 9, 2017, HTC served on Philips “Defendants HTC Corp. and HTC America,
 8   Inc.’s Supplemental Responses to Plaintiffs’ Common Interrogatories 1, 2, and 5.” A true and correct
 9   copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 10 (filed under seal).
10          22.     HTC did not add any general or specific objections to Interrogatory No. 1 other than what
11   was identified in its initial response. Instead, pursuant to 33(d), HTC more specifically identified where
12   the information requested by Interrogatory No. 1 could purportedly be found in HTC’s document
13   production.
14          23.     Attached as HIGHLY CONFIDENTIAL Exhibit 11 is a true and correct copy of a
15   transcript of a Discovery Conference held before Judge Sleet on June 20, 2017 regarding a dispute over,
16   inter alia, infringement contentions, non-infringement contentions, and representativeness contentions,
17   and setting a schedule for such non-binding supplemental contention exchanges (filed under seal).
18          24.     Following the June 20, 2017 discovery conference, the parties filed a proposed
19   amendment to the scheduling order on June 27, 2017, which, on July 14, 2017 was adopted by the
20   Delaware Court with respect to the following dates:
21
                    Event                                        Proposed Date
22          Defendants (except Visual Land) Each June 30, 2017
            Supplement Their Responses to Plaintiffs’
23          Interrogatory Nos. 1, 2, and 5, Including
            Production of All Underlying Documents
24
            Supplemental Infringement Contentions          September 29, 2017
25          Supplemental Non-infringement contentions November 3, 2017
            [including Philips Interrogatory Nos. 4 and 6]
26
     See Case No. 18-1885, Dkt. No. 229, pp. 5-6 (footnotes omitted).
27

28


                                                         6
                                        MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 8 of 24


 1          25.     On June 26, 2017, I sent Mr. Putman (counsel for the HTC) a letter regarding the HTC’s

 2   responses to Philips’s Interrogatory Nos. 1 and 2. A true and correct highlighted copy of this document

 3   is attached as HIGHLY CONFIDENTIAL Exhibit 12 (filed under seal).

 4          26.     In my letter of June 26, 2017, I explained and requested, among other things:

 5

 6

 7

 8
                    …
 9
                    Please provide a complete listing of each designation ever known or used by
10
                    HTC in connection with each Accused Product, as requested by
11                  Interrogatory No. 1. To the extent HTC insists on responding pursuant to Fed.
                    R. Civ. P. 33(d), please identify the particular page(s) by Bates number for
12                  each Accused Product and explain the meaning of the suffixes and other
                    heading information contained in those documents (e.g., the HTC Feature
13
                    Sheets and HTC Block Diagrams).
14
     HIGHLY CONFIDENTIAL Exhibit 12 (first paragraph emphasized; second paragraph
15   emphasis in original) (filed under seal).

16          27.     On July 5, 2017, I sent an email to counsel for HTC requesting a meet and confer

17   regarding the correspondence sent on June 26, 2017. A true and correct copy of this document is

18   attached as Exhibit 13.

19          28.     On July 6, 2017, Mr. Hawkins (counsel for HTC) responded to my email of July 5, 2017

20   indicating that counsel for HTC was available to meet and confer on July 10, 2017 regarding the issues

21   in my letter of June 26, 2017. On July 10, 2017, Mr. Hawkins requested to reschedule the meet and

22   confer. I responded that same day agreeing we could reschedule our meet and confer until July 12, 2017,

23   and I requested that counsel for HTC respond to my letter of June 26, 2018 in advance of our call. A

24   true and correct copy of my response email is attached as Exhibit 14.

25          29.     On July 12, 2017, counsel for the parties met and conferred via telephone regarding

26   HTC’s responses to Philips’s Interrogatory Nos. 1 and 2. The issue remained pending following this

27   meet-and-confer.

28


                                                       7
                                       MCCARTHY DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 9 of 24


 1           30.    On August 25, 2017, I sent Mr. McBrayer (counsel for HTC) a letter identifying

 2   outstanding issues regarding HTC’s discovery responses, including their responses to Interrogatory Nos.

 3   1 and 2.      A true and correct highlighted copy of this document is attached as HIGHLY

 4   CONFIDENTIAL Exhibit 15 (filed under seal).

 5           31.    In my August 25, 2017 letter, I specifically explained to HTC that we had identified

 6   numerous other codenames or project names for devices not listed in HTC-PHIL-124100-101, which

 7   was the document identified in response to Interrogatory No. 1 pursuant to Fed. R. Civ. P. 33(d). In

 8   particular:

 9                  In addition, in our review of HTC’s documents we have identified numerous
                    other codenames or project names that are not identified in HTC-PHIL-
10
                    124100-101. This has made it impossible for us to determine the relevancy of
11                  these documents and whether they relate to an Accused Product. Furthermore,
                    Interrogatory No. 1 requested information for all Relevant Products, and not
12                  merely Accused Products. Without identification of all of HTC’s Relevant
                    Products and their corresponding project names, codenames, and the like, it is
13
                    impossible for us to determine the relevancy of a substantial portion of
14                  HTC’s productions. We will follow up next week with a letter identifying
                    each of the project names discovered in HTC’s production.
15
     HIGHLY CONFIDENTIAL Exhibit 15 (emphasis in original) (filed under seal).
16
             32.    On August 28, 2017, Mr. McBrayer (counsel for HTC) responded via email to my letter
17
     of August 25, 2017. I responded to Mr. McBrayer’s email the same day and confirmed to meet and
18
     confer via telephone that same day. A true and correct copy of this email exchange is attached as
19
     HIGHLY CONFIDENTIAL Exhibit 16 (filed under seal).
20
             33.    On August 28, 2017, counsel for the parties met and conferred via telephone regarding the
21
     scheduling of depositions of HTC’s witnesses as well as issues regarding HTC’s responses to
22
     Interrogatory Nos. 1 and 2. This meet and confer was memorialized in an email I sent to Mr. Hawkins
23
     (counsel for HTC) on August 28, 2017. A true and correct copy of this document is attached as
24
     HIGHLY CONFIDENTIAL Exhibit 17 (filed under seal).
25
             34.    In my August 28, 2017 email, I outlined our understanding of outstanding action items for
26
     which we each agreed, including but not limited to:
27

28


                                                        8
                                       MCCARTHY DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 10 of 24

                     (2)     You noted that you asked your client for more information pertaining
 1
                     to the suffixes located after each of the Project Names. You agreed to provide
 2                   whatever explanation you can once you receive this from your client.

 3                   (3)    We will send you later today or tomorrow a list of additional
                     codenames/project names we discovered in HTC’s document production.
 4                   You agreed that you will endeavor to tell us which ones are not relevant
                     because they are sold exclusively outside of the U.S., or are relevant because
 5
                     they happen to be another name for an already Accused Product.
 6           35.     On August 29, 2017, I sent Mr. Hawkins (counsel for HTC) an email following up on the
 7   August 28, 2017 meet and confer and regarding product/project names that were identified in HTC’s
 8   production but not identified in response to Interrogatory Nos. 1 or 2. A true and correct copy of this
 9   document is attached as HIGHLY CONFIDENTIAL Exhibit 18 (filed under seal).
10           36.     I attached to my August 29, 2017 email a table of over 150 product/project/codenames
11   that were discovered in HTC’s production but were not identified in response to Interrogatory Nos. 1
12   or 2. A true and correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 19
13   (filed under seal).
14           37.     On August 30, 2017, Mr. Hawkins (counsel for HTC) responded to my email of
15   August 29, 2017 and attached table. A true and correct copy of this document is attached as HIGHLY
16   CONFIDENTIAL Exhibit 20 (filed under seal).
17           38.     Mr. Hawkins’s (counsel for HTC) response did not—contrary to HTC’s agreement to do
18   so during the August 28, 2017 meet and confer—tell us which devices were not relevant because they are
19   sold exclusively outside of the U.S., and likewise did not tell us which devices are relevant because they
20   happen to be another name for an already expressly identified by name Accused Product.
21           39.     On August 30, 2017, I sent Mr. Hawkins (counsel for HTC) a letter regarding the parties’
22   ongoing discussions regarding outstanding discovery issues and deposition scheduling. A true and
23   correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 21 (filed under seal).
24           40.     On August 31, 2017, Mr. Hawkins (counsel for HTC) sent me a letter regarding certain
25   suffixes attached to product and/or project names. A true and correct copy of this document is attached
26   as HIGHLY CONFIDENTIAL Exhibit 22 (filed under seal).
27

28


                                                         9
                                        MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 11 of 24


 1           41.     On August 31, 2017, I sent Mr. Hawkins (counsel for HTC) a letter regarding the parties’

 2   ongoing discussions regarding outstanding discovery issues and deposition scheduling. A true and

 3   correct copy of this document is attached as Exhibit 23.

 4           42.     On September 29, 2017, Philips served on HTC “Plaintiffs’ Second Amended

 5   Infringement Contentions against the HTC Defendants” (hereinafter, “Second Amended Infringement

 6   Contentions”), as per Judge Sleet’s ruling during the June 20, 2017 discovery conference and the

 7   amended scheduling order (Case No. 18-1887, Dkt. No. 154). A true and correct highlighted copy of

 8   excerpts of this document—in particular, the cover sheet, the ’913 claim charts, and the technical

 9   appendix of expressly identified products—are attached as HIGHLY CONFIDENTIAL Exhibit 24

10   (filed under seal).

11           43.     The Second Amended Infringement Contentions, among other things, further explained

12   why devices with specific Android/HTC Sense versions infringe the patents-in-suit and why devices with

13   the same Android/HTC Sense version should be treated as representative of each other. These

14   contentions also added additional evidence supporting both the infringement and representativeness

15   contentions. Further, these contentions added Source Code Appendices to specifically identify the

16   source code files where each element of the claim can be found for a representative product in each of

17   the Android/HTC Sense groupings, and alleged that

18

19

20           44.     On October 5, 2017, I sent Mr. Hawkins (counsel for HTC) a letter regarding the parties’

21   outstanding dispute regarding HTC’s response to Interrogatory Nos. 1 and 2. A true and correct

22   highlighted copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 25 (filed

23   under seal).

24           45.     In my October 5, 2017 letter, I again reiterated that HTC had not completely responded to

25   Interrogatory Nos. 1 and 2. In particular, I wrote:

26                   First, Interrogatory No. 1 requests HTC to identify all Relevant Products,
                     and for each such Relevant Product, to provide certain information. HTC did
27
                     not respond to Interrogatory No. 1 with respect to all Relevant Products, and
28                   instead only identified and provided certain requested information for only

                                                           10
                                        MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 12 of 24

                     certain Accused Products. Philips has now identified at least the following
 1
                     Relevant Products that should have been identified initially in response to
 2                   Interrogatory No. 1: (a) Flyer; (b) Sensation; (c) Evo View 4G; (d) Merge; (e)
                     Evo Shift 4G; (f) Thunderbolt; (g) Wildfire; (h) HTC One M8 Harmon
 3                   Kardon Edition; (i) HTC U11; (j); HTC U Ultra; (k) T-Mobile myTouch 4G;
                     (l) T-Mobile G2; and (m) T-Mobile myTouch 3G slide.
 4
                     HTC should supplement its response to Interrogatory No. 1 to (1) identify
 5
                     these products; (2) identify any other Relevant Products; and (3) provide all
 6                   of the information requested by Interrogatory No. 1 for each Relevant
                     Product.
 7
     HIGHLY CONFIDENTIAL Exhibit 25, at 1 (emphasis in original) (filed under seal).
 8
               46.   On October 20, 2017, Philips served on HTC “Plaintiffs’ Third Amended Identification of
 9
     the HTC Defendants’ Accused Products.” A true and correct copy of this document is attached as
10
     Exhibit 26.
11
               47.   Each of these Initial, First, Second, and Third Identification of Accused Products was
12
     compiled by reviewing HTC’s United States website and expressly identifying by name the devices of
13
     which Philips was aware and believed were actually sold in the United States during the relevant time
14
     period.
15
               48.   Likewise, the technical appendices of expressly identified products in each of the Initial,
16
     First Amended, and Second Amended Infringement contentions were compiled by reviewing HTC’s
17
     United States website and expressly identifying by name the devices of which Philips was aware and
18
     believed were actually sold in the United States during the relevant time period.
19
               49.   On October 24, 2017, Mr. Putman (counsel for HTC) sent Mr. Sharret (counsel for
20
     Philips) an email regarding HTC products that Philips specifically identified in its Second Supplemental
21
     Infringement Contentions (2017-09-29) and Third Amended Identification of Accused Products
22
     (2017-10-20). A true and correct copy of this document is attached as HIGHLY CONFIDENTIAL
23
     Exhibit 27 (filed under seal).
24
               50.   On October 30, 2017, Mr. Sharret (counsel for Philips) sent an email to counsel for HTC
25
     seeking source code that had not been produced for certain products identified in the Third Amended
26
     Identification of Accused Products (2017-10-20). Counsel corresponded with each other regarding these
27
     products, and the parties scheduled a meet and confer via telephone on November 6, 2017. In addition,
28


                                                         11
                                        MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 13 of 24


 1   on November 1, 2017, I sent Mr. Putman (counsel for HTC) an email explaining that we still had not

 2   received a response to my October 5, 2017 letter, and would also like to meet and confer on the issues

 3   raised therein.   A true and correct copy of this email exchange is attached as HIGHLY

 4   CONFIDENTIAL Exhibit 28 (filed under seal).

 5          51.     On November 6, 2017, counsel for the parties met and conferred via telephone regarding

 6   the scope of Accused Products and HTC’s response to Interrogatory No. 1. This meet and confer was

 7   memorialized in an email I sent to Mr. Putman (counsel for HTC) on November 7, 2017. A true and

 8   correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 29 (filed under seal).

 9          52.     During the meet-and-confer, as memorialized by my email of November 7, 2017,

10   Mr. Putman (counsel for HTC) indicated that he would discuss with his team a way forward on the

11   Accused Products issue.

12          53.     On November 14, 2017, I sent Mr. Putman (counsel for HTC) an email requesting an

13   update on a response to my letter of October 5, 2017 and the meet and confer on November 6, 2017,

14   including inter alia and update on a response to Interrogatory Nos. 1 and 2. A true and correct copy of

15   this document is attached as HIGHLY CONFIDENTIAL Exhibit 30 (filed under seal).

16          54.     I never received a response from Mr. Putman (counsel for HTC) or any other counsel for

17   HTC regarding my letter of October 5, 2017, meet and confer of November 6, 2017, or my emails of

18   November 7, 2017 or November 14, 2017.

19          55.     On November 18, 2017, HTC served on Philips “HTC Corp. and HTC America, Inc.’s

20   Responses and Objections to Plaintiffs’ Notice of Deposition Pursuant to Rule 30(b)(6).” A true and

21   correct highlighted copy of this document is attached as Exhibit 31.

22          56.     HTC included General Objection Q which objected to Philips’s definition of “Accused

23   Products,” stating in part that “HTC understand the ‘Accused Product(s)’ to include only HTC Products

24   Philips listed in its Identification of the HTC Defendants’ Accused Products date January 9, 2017 or

25   charted by name in its Infringement Contentions dated September 29, 2017 and will only provide

26   information related to those products.” See Exhibit 31, at 5.

27

28


                                                       12
                                       MCCARTHY DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 14 of 24


 1            57.   On November 28, 2017, I sent Mr. Putman (counsel for HTC) a letter regarding HTC’s

 2   objections and responses to certain of Philips’s 30(b)(6) topics. A true and correct copy of this document

 3   is attached as Exhibit 32.

 4            58.   In my letter of November 28, 2017, I expressed concern that HTC was taking a limited

 5   view as to the definition of “Accused Products,” and asked counsel for HTC to “confirm that the

 6   designated witnesses will be prepared to discuss [the] devices” identified in Appendix L to Philips’s

 7   Supplement Infringement Contentions served on September 29, 2017 and Plaintiffs’ Third Amended

 8   Identification of the HTC Defendants’ Accused Products served on October 20, 2017. In particular, I

 9   wrote:

10                  I write in response to HTC’s objections and responses to Certain of Philips’
                    30(b)(6) topics, in particular the topics for which witnesses are designated
11
                    next week and the week following.
12
                    General Objections:
13
                    HTC states in part: “HTC understands the ‘Accused Product(s)’ to include
14                  only HTC products Philips listed in its Identification of the HTC Defendants’
                    Accused Products dated January 9, 2017 or charted by name in its
15
                    Infringement Contentions dated September 29, 2017 and will only provide
16                  information related to those products.” As you are probably aware, Philips
                    served Plaintiffs’ Third Amended Identification of the HTC Defendants’
17                  Accused Products on October 20, 2017. This document specifically identifies
                    the following products by name: Flyer, Sensation, Evo View 4G, Merge, Evo
18                  Shift 4G, Thunderbolt, Wildfire, HTC One M8 Harman Kardon Edition,
19
                    HTC U11, HTC U Ultra, T-Mobile myTouch 4G, T-Mobile G2, T-Mobile
                    myTouch 3G slide, HTC Desire 555, and HTC Desire 550. With the
20                  exception of the Desire 555 and Desire 550 which were inadvertently
                    omitted, these devices were included in Appendix L to Philips’ Supplemental
21                  Infringement Contentions served on September 29, 2017.
22
                    Please confirm that the designated witnesses will be prepared to discuss these
23                  devices.

24   Exhibit 32, at 1.

25            59.   On November 29, 2017, Mr. Putman (counsel for HTC) responded to my letter of

26   November 28, 2017 regarding HTC’s objections and responses to certain definitions and topics,

27   including HTC’s objection regarding the definition of “Accused Products.” A true and correct copy of

28   this document is attached as HIGHLY CONFIDENTIAL Exhibit 33 (filed under seal).


                                                        13
                                        MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 15 of 24


 1           60.     In particular, Mr. Putman responded:

 2                   Also, in response to your letter—although some of Philips’ 30(b)(6) topics
                     are so broad that one witness cannot possibly be prepared to discuss their
 3
                     entire scope, it was not our intent to limit our responses in the manner
 4                   suggested by your letter.

 5   HIGHLY CONFIDENTIAL Exhibit 33 (emphasis added) (filed under seal).

 6           61.     Depositions of HTC’s designated technical witnesses and HTC’s sales witness were

 7   conducted from December 5, 2017 through December 15, 2017.

 8           62.     Attached as HIGHLY CONFIDENTIAL Exhibit 34 is a true and correct highlighted

 9   copy of excerpts from the deposition transcript of Hsiu-Fen Lai, who was designated by HTC to discuss

10   certain sales topics (filed under seal).

11           63.     Ms. Lai testified in her deposition

12

13

14

15

16

17

18

19

20           64.     HTC’s technical witnesses offered testimony that related to the Representativeness of the

21   source code on each of HTC’s devices. The following Exhibits contain highlighted excerpts relating to

22   the source code implemented on HTC’s Android devices.

23           65.     Attached as HIGHLY CONFIDENTIAL Exhibit 35 is a true and correct highlighted

24   copy of excerpts from the deposition transcript of Jay Wang (filed under seal).

25           66.     Mr. Wang was designated by HTC as its Rule 30(b)(6) witness regarding certain scrolling

26   functionality related to Philips’s infringement allegations against the HTC launcher application (relevant

27   to the ’387/’064 patents). During his deposition, Mr. Wang was

28


                                                        14
                                         MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 16 of 24


 1

 2

 3

 4            .

 5          67.     Attached as HIGHLY CONFIDENTIAL Exhibit 36 is a true and correct highlighted

 6   copy of excerpts from the deposition transcript of Kuan Chou (Peter) Pan (filed under seal).

 7          68.     Mr. Pan was designated by HTC as its Rule 30(b)(6) witness regarding certain

 8   functionality related to Philips’s infringement allegations against the screen orientation animation feature

 9   (relevant to the ’797 patent). During his deposition, Mr. Pan was

10

11

12

13

14

15

16

17          69.     Attached as HIGHLY CONFIDENTIAL – SOURCE CODE Exhibit 37 is a true and

18   correct highlighted copy of excerpts from the deposition transcript of Pierce Huang (filed under seal).

19          70.     Mr. Huang was designated by HTC as its Rule 30(b)(6) witness regarding certain

20   functionality related to Philips’s infringement allegations against the http live streaming (“HLS”) feature

21   (relevant to the ’806 patent). During his deposition, Mr. Huang was

22

23

24

25

26

27

28


                                                         15
                                        MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
           Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 17 of 24


 1             71.    Attached as HIGHLY CONFIDENTIAL Exhibit 38 is a true and correct highlighted

 2   copy of excerpts from the deposition transcript of Sanry Huang (filed under seal).

 3             72.    Mr. Huang was designated by HTC as its Rule 30(b)(6) witness regarding certain

 4   scrolling functionality related to Philips’s infringement allegations against certain applications (relevant

 5   to the ’387/’064 patents). During his deposition, Mr. Huang was

 6

 7

 8

 9

10

11

12

13             73.    Attached as HIGHLY CONFIDENTIAL Exhibit 39 is a true and correct highlighted

14   copy of excerpts from the deposition transcript of Simon Chiu (filed under seal).

15             74.    Mr. Chiu was designated by HTC as its Rule 30(b)(6) witness regarding certain zooming

16   functionality related to Philips’s infringement allegations against the Android Magnification

17   Accessibility Feature, the Chrome Browser, and the HTC Browser (relevant to the ’564 patent). During

18   his deposition, Mr. Chiu was

19

20

21

22

23

24

25   1
         Mr. Hawkins (counsel for HTC) represented to counsel for Philips on August 31, 2017 that
26

27

28


                                                         16
                                         MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 18 of 24


 1

 2

 3

 4

 5

 6

 7

 8

 9

10          75.     Attached as HIGHLY CONFIDENTIAL Exhibit 40 is a true and correct highlighted

11   copy of excerpts from the deposition transcript of Vincent Wei (filed under seal).

12          76.     Mr. Wei was designated by HTC as its Rule 30(b)(6) witness regarding the accused

13   functionality of the virtual keyboard (relevant to the ’913 patent). During his deposition, Mr. Wei was

14

15

16

17

18

19

20

21

22          77.     On January 16, 2018, I sent a letter to HTC counsel regarding HTC’s deficient discovery

23   responses and certain outstanding disputes between the parties, including inter alia HTC’s responses to

24   Interrogatory Nos. 1, 2, and 6; the scope of Accused Products; and Representativeness. A true and

25   correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 41 (filed under seal).

26          78.     On January 18, 2018, I sent an email to HTC counsel explaining we have not heard

27   anything regarding my January 16, 2018 correspondence and requested a meet and confer on January 19,

28   2018 [sic: the email contained a typographical error identifying January 18, 2018]. On that same day,

                                                       17
                                       MCCARTHY DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 19 of 24


 1   Mr. McBrayer (counsel for HTC) sent me an email requesting more time to respond. A true and correct

 2   copy of this email exchange is attached as Exhibit 42.

 3          79.     On January 22, 2018, I responded to Mr. McBrayer (counsel for HTC) explaining that

 4   these issues were not new and have been raised well before January 2018. A true and correct copy this

 5   email correspondence is attached as Exhibit 43.

 6          80.     On January 26, 2018, I sent an email to Mr. McBrayer (counsel for HTC) noting that we

 7   still had not received a response to my letter of January 16, 2018. A true and correct copy of this

 8   document is attached as Exhibit 44.

 9          81.     On January 26, 2018, Mr. McBrayer (counsel for HTC) sent me a response to my letter of

10   January 16, 2018. A true and correct copy of this document is attached as HIGHLY CONFIDENTIAL

11   Exhibit 45 (filed under seal).

12          82.     On January 30, 2018, I had a telephone conversation with Mr. McBrayer (counsel for

13   HTC) regarding the issues identified in our respective letters of January 16, 2018 and January 26, 2018.

14          83.     On February 2, 2018, Philips served on HTC “Plaintiffs’ Third Amended Infringement

15   Contentions against the HTC Defendants.” A true and correct highlighted copy of excerpts of this

16   document—in particular, the cover sheet, the ’913 claim charts, and the technical appendix of expressly

17   identified products—is attached as HIGHLY CONFIDENTIAL Exhibit 46 (filed under seal).

18          84.     The technical appendix of expressly identified products of the Third Amended

19   Infringement Contentions was compiled by searching for names of any HTC device by searching HTC’s

20   own document production and publically available information, including third-party websites. This was

21   done regardless of whether the device was identified on HTC’s United States website, and devices were

22   only excluded if Philips confirmed the devices were never sold in the United States. Philips felt this

23   approach was appropriate at that time because of the overly narrow position HTC was taking regarding

24   the scope of discovery and accused products, i.e., that only devices expressly identified by name were

25   accused of infringement and that HTC would only provide discovery on those expressly identified

26   devices.

27          85.     In other words, the technical appendices for the Initial, First Amended, and Second

28   Amended Infringement contentions listed only those products of which Philips was aware and believed

                                                       18
                                       MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 20 of 24


 1   to be sold in the United States by virtue of being identified on HTC’s United States website. Philips

 2   believed it was entitled under Delaware law to discover the identity of any other reasonably similar

 3   device (i.e., any other Android device preloaded with operating system version 2.1 or higher) sold in the

 4   United States during the relevant time period. However, HTC has continued to withhold such discovery.

 5          86.     Consequently, and on the other hand, the technical appendix for the Third Amended

 6   Infringement Contentions listed any HTC product of which it was aware, so long as Philips could not

 7   confirm that the device was never sold in the United States. Philips took this opposite approach for the

 8   Third Amended Infringement contentions because it still had not received a complete response to

 9   Interrogatory No. 1 which requested an identification of all HTC devices preloaded with Android 2.1 or

10   higher that were ever sold in the United States.

11          87.     On March 27, 2018, prior to the close of fact discovery under the Delaware Schedule,

12   Philips served on HTC “Plaintiffs’ Fifth Set of Interrogatories to the HTC Defendants (Nos. 18-20).” A

13   true and correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 47 (filed

14   under seal).

15          88.     Philips’s Interrogatory No. 20 to HTC requested, inter alia, that HTC identify whether

16   expressly identified products were ever sold in the United States, the dates they were sold in the United

17   States, and the operating system versions of those devices. In particular, it requested:

18                  For each of the products included in the table below, identify each
                    designation ever known or used by You in connection with that product (e.g.,
19
                    by model number, sub-model number, part number, trade name, catalog
20                  number, SKU, code name, internal project name, etc.); whether the product
                    was sold in the United States; the first sale of such product in the United
21                  States, and if no longer sold in the United States, the date of last sale in the
                    United States; the Android version preloaded by You on the product prior to
22
                    being sold in the United States; the HTC Sense version preloaded by You on
23                  the product prior to being sold in the United States; any upgrade to the
                    version of Android and/or HTC Sense that would have been preloaded by
24                  You on the product after the initial launch of such product and during the
                    products life-cycle, and the date(s) of any such upgrades …
25
     HIGHLY CONFIDENTIAL Exhibit 47, at 8-16 (filed under seal).
26
            89.     On May 10, 2018, HTC served on Philips “HTC Corp. and HTC America, Inc.’s
27
     Objections and Responses to Plaintiffs’ Fifth Set of Interrogatories to the HTC Defendants (Nos. 18-20).
28


                                                        19
                                       MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 21 of 24


 1   A true and correct highlighted copy of this document is attached as HIGHLY CONFIDENTIAL

 2   Exhibit 48 (filed under seal).

 3            90.   In its General Objections, HTC objected to the term “Accused Product.” In particular,

 4   HTC objected with the following:

 5                  HTC objects to Philips’s definition of the term “Accused Product” as vague,
                    ambiguous, overbroad, unduly burdensome, oppressive and imposing a
 6
                    burden disproportionate to the need for discovery in this case. Philips’s
 7                  definition of this term identifies no specific products, and cites to no specific
                    allegation or accusation from this case. Rather, Philips seeks to shift the
 8                  burden to identify the Android version available on a given product to HTC.
                    Philips’ definition is also unduly burdensome as untimely, to the extent it
 9
                    seeks to introduce products and/or theories of infringement into the case at
10                  the close of discovery. It is unduly burdensome for Philips to serve requests at
                    the close of fact discovery seeking information about new accused products
11                  and/or theories of infringement, particularly when the parties have already
                    exchanged final contentions, and furthermore when Philips’ allegations could
12                  have been made much earlier in the case based on publicly-available
13
                    information. HTC will limit its responses to these Requests to address only
                    the products, functionalities, and preloaded Android versions that Philips has
14                  specifically accused in its Third Amended Infringement Contentions, served
                    February 2, 2018.
15
     HIGHLY CONFIDENTIAL Exhibit 48, at 5 (filed under seal).
16
              91.   On May 18, 2018, I sent a letter to Mr. McBrayer (counsel for HTC) regarding the scope
17
     of Accused Products, including HTC’s responses to Interrogatory Nos. 1 and 20. A true and correct copy
18
     of this document is attached as HIGHLY CONFIDENTIAL Exhibit 49 (filed under seal).
19
              92.   On May 31, 2018, counsel for the parties met and conferred via telephone regarding the
20
     scope of Accused Products and Representativeness.
21
              93.   On June 6, 2018, I sent Mr. McBrayer (counsel for HTC) an email memorializing our
22
     discussions of May 31, 2018. On June 11, 2018, Mr. McBrayer responded to my email. A true and
23
     correct copy of this email exchange is attached as HIGHLY CONFIDENTIAL Exhibit 50 (filed under
24
     seal).
25
              94.   On August 23, 2018, counsel for Philips sent counsel for HTC a document captioned
26
     “Plaintiffs’ Fourth Amended Identification of the HTC Defendants’ Accused Products,” as well as
27
     Appendix A attached thereto. Philips served this document to ascertain the full scope of the dispute as to
28


                                                         20
                                        MCCARTHY DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 22 of 24


 1   accused products prior to bringing the dispute to the Court’s attention and seeking leave to amend. A

 2   true and correct copy of these documents are attached as Exhibits 51and 52, respectively.

 3          95.     On September 21, 2018 (4:35pm ET), Mr. McBrayer (counsel for HTC) sent Ms.

 4   Nadipuram (counsel for Philips) a letter identifying the products it believed are not properly in this case.

 5   A true and correct copy of this document is attached as Exhibit 53.

 6          96.     In Mr. McBrayer’s letter of September 21, 2018, he stated that he wrote on behalf of

 7   HTC, ASUS, Acer, and Microsoft, and in part wrote:

 8                  Philips may not continue to add newly-accused devices until the day before
                    trial, as Philips seems to contend; to the contrary, the parties and Court must
 9
                    draw a reasonable line about the scope of the case, and did so through the
10                  District of Delaware’s Order, set in response to the parties’ agreed motion,
                    setting the deadline for final infringement contentions on
11                  February 2, 2018.
12   Exhibit 53, at 2 (emphasis added).
13          97.     On September 21, 2018 (5:41pm ET), Mr. McBrayer (counsel for HTC) sent Ms.
14   Nadipuram (counsel for Philips) a second letter identifying 15 products that were “never sold,” “concept
15   designs that never came to fruition,” and/or “are phantom devices that Philips accused but that HTC has
16   found no records suggesting that they existed even as a concept.” A true and correct copy of this
17   document is attached as HIGHLY CONFIDENTIAL Exhibit 54 (filed under seal).
18          98.     On September 21, 2018, I responded via email to Mr. McBrayer’s letter (5:41pm)
19   explaining that each of the 15 devices identified in Mr. McBrayer’s letter was identified in HTC’s own
20   documents and/or publically available information. I also reiterated that the dispute as to the scope of
21   accused products and which Android 2.x devices were sold in the U.S. since January 1, 2010 could be
22   resolved efficiently by completely answering Interrogatory Nos. 1, 2, and 20 and by producing the
23   complete sales spreadsheet of every Android 2.x device sold in the United States since
24   January 1, 2010—identified as readily available to HTC by Ms. Lai in her deposition (see, e.g., Lai Tr. at
25   49:2-52:8)— and the accompanying table correlating internal name to external name. A true and correct
26   copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 55 (filed under seal).
27

28


                                                         21
                                        MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 23 of 24


 1          99.     Counsel for Philips has reviewed Exhibit A to Mr. McBrayer’s September 21, 2018

 2   (4:35pm ET) letter, and has determined that HTC has inappropriately identified products which were

 3   properly accused as of and prior to February 2, 2018 in Delaware. In order to illustrate when such

 4   products were expressly identified by name, counsel for Philips has copied each of the supposedly

 5   “Improperly Accused HTC Products” into an Excel Sheet. Next to each product, and to the extent

 6   relevant, counsel for Philips has identified the date on which, and the document in which, each of these

 7   products was previously identified to HTC (before Philips’s August 23, 2018 letter). A PDF of that

 8   Excel sheet is attached as Exhibit 56.

 9          100.    All but three of the devices complained about in Mr. McBrayer’s letter were identified as

10   of February 2, 2018, the deadline set for Final Infringement Contentions while this case was pending in

11   the United States District Court for the District of Delaware. Those three devices are: the Desire A56,

12   the HTC Mega (Touch2), and the HTCU12+.

13          101.    The HTC U12+ was not released until June/July 2018, four months after Final

14   Infringement Contentions were served and thus could not have been possibly included. The Desire A56

15   and HTC Mega (Touch2) were identified in a table attached to an email sent to Mr. Hawkins on August

16   29, 2017 requesting information as to certain product names. See Exhibit 18.

17          102.    On October 16, 2018, I sent Mr. McBrayer (counsel for HTC) a letter following up my

18   email of September 21, 2018 and the dispute as to the scope of accused products. I noted that while we

19   appreciate that the parties appear to be at an impasse as to the scope of accused products, we believe that

20   we can further narrow the issues so as not to burden the Court with needless or irrelevant disputes. A

21   true and correct copy of this document is attached as HIGHLY CONFIDENTIAL Exhibit 57 (filed

22   under seal).

23          103.    As of the October 30, 2018, I have not received a response from Mr. McBrayer (or any

24   counsel for HTC) to my October 16, 2018 letter.

25

26

27

28


                                                         22
                                        MCCARTHY DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 541 Filed 11/02/18 Page 24 of 24


 1          104.    I declare under the penalty of perjury under the laws of the State of California and the

 2   United States of America that the foregoing is true and correct.

 3          Executed on October 31, 2018 in New York, New York.

 4                                        /s/ Sean M. McCarthy                    ____
                                          Sean M. McCarthy (admitted pro hac vice)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       23
                                       MCCARTHY DECLARATION
          FCHS_WS 14747384v1.doc      CASE NUMBER 4:18-CV-01885-HSG
